Citation Nr: 1645780	
Decision Date: 12/07/16    Archive Date: 12/19/16

DOCKET NO.  14-09 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office Pension Management Center 
in St. Paul, Minnesota

THE ISSUE

Basic eligibility for nonservice-connected pension benefits.


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from July 1985 to May 1988.

This matter comes to the Board of Veterans' Appeals (Board) from a December 2012 decision of the Department of Veterans Affairs (VA) Regional Office (RO) Pension Management Center in St. Paul, Minnesota.  A notice of disagreement was received in May 2013, a statement of the case was issued in February 2014, and a substantive appeal was received in March 2014.  In his substantive appeal, the Veteran revoked representation by a service organization.

The Veteran withdrew his Board hearing request in August 2014.  This was confirmed by a November 2015 response.


FINDINGS OF FACT

1.  The Veteran has verified active military service from July 1, 1985 to May 30, 1988.

2.  The Veteran did not serve in the active military, naval, or air service during a period of war.


CONCLUSION OF LAW

The Veteran does not meet the basic eligibility requirements for VA nonservice-connected pension benefits.  38 U.S.C.A. §§ 101, 1501, 1521(j) (West 2014); 38 C.F.R. §§ 3.2, 3.3(a)(3), 3.203, 3.314 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  Congress, in enacting the statute, noted the importance of balancing the duty to assist with "the futility of requiring VA to develop claims where there is no reasonable possibility that the assistance would substantiate the claim."  Mason v. Principi, 16 Vet. App. 129, 132 (2002) (quoting 146 CONG. REC. S9212 (daily ed. Sept. 25, 2000) (statement of Sen. Rockefeller)).  When the law and not the evidence is dispositive of the claim, the VCAA is not applicable.  38 C.F.R. § 3.159(b)(3)(ii); see Mason, 16 Vet. App. at 132 (finding that the VCAA is not applicable to a claim for nonservice-connected pension when the claimant did not serve on active duty during a period of war).  As the law is dispositive with regard to the pension issue, the VCAA is not applicable.  

Nonservice-connected pension

The Veteran claims entitlement to nonservice-connected pension benefits.  In pertinent part, eligibility for pension may be established by a veteran having active service of either (1) 90 days or more during a period of war; (2) a period of 90 consecutive days or more when such period began or ended during a period of war; (3) or an aggregate of 90 days or more in two or more separate periods of service during more than one war; or (4) served in active military service and was discharged or released from such wartime service by reason of disability adjudged service-connected, or at time of discharge had a service-connected disability, shown by official service records, which in medical judgment would have justified a discharge for disability.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a)(3).

The term "period of war" is currently defined to mean the Spanish-American War (from April 21, 1898 to July 4, 1902), the Mexican border period (from May 9, 1916 to April 5, 1917), World War I (April 6, 1917 to November 11, 1918), World War II (December 7, 1941 to December 31, 1946), the Korean conflict (June 27, 1950 to January 31, 1955), the Vietnam era (February 28, 1961 to May 7, 1975 for veterans serving in Vietnam, and from August 5, 1964 to May 7, 1975 for all other cases), and the Persian Gulf War (from August 2, 1990 and ending on a date yet to be prescribed).  38 U.S.C.A. § 101; 38 C.F.R. § 3.2.

The Veteran's DD Form 214 reflects that the Veteran had active duty from July 1, 1985 to May 30, 1988.

Official service department records are binding on VA for purpose of establishing service in the U.S. Armed Forces.  38 C.F.R. § 3.203; Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  The service record clearly shows that the Veteran does not have active military service during a period of war.  Thus, in this case, the Veteran's service does not meet the threshold criteria for basic eligibility for nonservice- connected pension benefits.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3.

Where the service department records fail to show threshold eligibility, the claim lacks legal merit or legal entitlement, and must be denied as a matter of law.  Because the Veteran's service does not meet the criteria described, he does not meet the basic eligibility requirements for nonservice-connected pension, and the claim must be denied based upon a lack of entitlement under the law.  


ORDER

Basic eligibility for nonservice-connected pension benefits is denied.



____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


